  1   Donald W. Powell – State Bar No. 3238
      CARMICHAEL & POWELL, P.C.
  2   6225 North 24th Street, Ste. 125
  3   Phoenix, Arizona 85016
      Phone: (602) 861-0777
  4
  5
      Attorneys for Debtor
  6
  7
  8                      IN THE UNITED STATES BANKRUPTCY COURT
  9                           IN AND FOR THE DISTRICT OF ARIZONA
 10
      In re                                           No. 2:19-06528-MCW
 11
      JHS VENTURES LLC,                                        CHAPTER 11
 12
 13                   Debtor.
 14   __________________________________
      TEMPE RESTAURANT PARTNERS LLC,
 15
                          Movant,
 16                                                   STATEMENT OF FACTS IN
              v.                                      OPPOSITION TO MOTION FOR
 17                                                   PARTIAL SUMMARY
 18   JHS VENTURES LLC,                               JUDGMENT RE RENT
                                                      CALCULATION AND
 19                       Respondent.                 BREACHES
 20
 21
                   COMES NOW the Debtor, by and through its attorneys undersigned, and
 22
      herein submits the Statement of Facts in Support of Opposition to Motion for Partial
 23
      Summary Judgment Re Rent Calculation and Breaches.
 24
 25                                   STATEMENT OF FACTS

 26                1.        JARRED STETSER (“STETSER”) is the owner and managing
 27   member of the Debtor, an Arizona limited liability company. [Stetser Affidavit (pg 1)].
 28


Case 2:21-ap-00023-MCW       Doc 20 Filed 06/01/21 Entered 06/01/21 23:27:43         Desc
                             Main Document    Page 1 of 5
  1                  2.    The Debtor occupies the location at 955 E. University Drive, Tempe,
  2   Arizona (“Premises”), pursuant to a Lease Agreement dated October 1, 2009 (“Lease”),
  3
      between TEMPE RESTAURANT PARTNERS LLC (“Landlord”) and the Debtor. [Stetser
  4
      Affidavit (pg 1)].
  5
                     3.    The Debtor operates a restaurant at the Premises under the name
  6
  7   DEVIL’S ADVOCATE BAR & GRILL. [Stetser Affidavit (pg 1)].

  8                  4.    The restaurant is located approximately three-fourths of a mile and a
  9   ten minute slow walk to the football stadium and basketball arena of ARIZONA STATE
 10
      UNIVERSITY (“ASU”). [Stetser Affidavit (pg 1)].
 11
                     5.    Since inception of the Lease, the Debtor has paid lease payments to
 12
      Landlord exceeding $2,753,000.00. [Stetser Affidavit (pg 1)].
 13
 14                  6.    Since inception of the Lease, the Debtor has paid sales taxes to the

 15   State of Arizona and City of Tempe of $1,932,000.00. [Stetser Affidavit (pg 1)].
 16                  7.    The Debtor has 52 employees. [Stetser Affidavit (pg 1)].
 17
                     8.    The Debtor has made improvements and performed maintenance to
 18
      the Premises in an amount of $316,000.00 during the term of the Lease. [Stetser
 19
      Affidavit (pg 1)].
 20
 21                  9.    The restaurant is open seven days a week and on a busy night can

 22   have up to 800 customers. [Stetser Affidavit (pg 1)].

 23                  10.   The Premises has 35 televisions for sports viewing. [Stetser Affidavit
 24   (pg 1)].
 25
                     11.   The entire concept of Debtor’s business relates to ASU. [Stetser
 26
      Affidavit (pg 1)].
 27
 28

                                                   2
Case 2:21-ap-00023-MCW      Doc 20 Filed 06/01/21 Entered 06/01/21 23:27:43           Desc
                            Main Document    Page 2 of 5
  1                 12.    Due to the proximity of the Debtor to ASU and the relationship it
  2   possesses with ASU, the Debtor would be unable to remain in business if it was required
  3
      to move due to the resulting loss of business. [Stetser Affidavit (pg 1)].
  4
                    13.    The Debtor has comedy sessions, open music mic opportunities,
  5
      trivial events, and acoustical music each week. [Stetser Affidavit (pg 1)].
  6
  7                 14.    During 2020, the Debtor, as a result of COVID restrictions, was

  8   required to be closed 114 days and additionally was only allowed to be open at 50%
  9   capacity for 191 days. [Stetser Affidavit (pg 1)].
 10
                    15.    During such time period, the Debtor made regular monthly lease
 11
      payments to Landlord, and was timely with such payments except for April and May,
 12
      2020, when the same were made by the end of May, 2020. [Stetser Affidavit (pg 1)].
 13
 14                 16.    The rent calculations of the Debtor for October 1, 2015, through

 15   September 30, 2018, were agreed to by Bryan Albue, the attorney for the Landlord.
 16   [Exhibit A to Response to Motion for Partial Summary Judgment Re Rent Calculation
 17
      and Breaches and Cross-Motion for Summary Judgment (“Response”)].
 18
                    17.    The calculations of the Debtor for the time period of October 1,
 19
      2018, through September 30, 2019, were agreed to by Landlord.                 [Exhibit B to
 20
 21   Response].

 22                 18.    During the 10 years of the Lease, the calculations of Landlord result

 23   in an increase of rent of 68%. [Stetser Affidavit (pg 1)]
 24                 19.    The calculations of the Debtor result in an increase during the 10
 25
      years of 22%. [Stetser Affidavit (pg 1)].
 26
 27
 28

                                                    3
Case 2:21-ap-00023-MCW       Doc 20 Filed 06/01/21 Entered 06/01/21 23:27:43          Desc
                             Main Document    Page 3 of 5
  1                 20.    The Consumer Price Index calculation during the 10 year time
  2   period averaged 2.6 points annually. [Exhibit 2 to Statement of Facts in Support of
  3
      Landlords Motion for Partial Summary Judgment Re Rent Calculation and Breaches].
  4
                    21.    When the amount of $57,939.00 was paid by the Debtor in order to
  5
      assume the Lease in 2019, the calculation was as set forth in the Response and was not
  6
  7   objected to by Landlord. [Stetser Affidavit (pg 2)].

  8                 22.    The Debtor operates pursuant to a point of sale system wherein
  9   each purchase is completed through the system. [Stetser Affidavit (pg 1)]
 10
                    23.    The Landlord has never requested an audit or entry to the leased
 11
      premises. [Stetser Affidavit (pg 1)].
 12
                    24.    The Debtor submits Monthly Statements to Landlord setting forth the
 13
 14   sales information for the applicable month. [Stetser Affidavit (pg 1)].

 15                 25.    The Debtor does not have exclusions and deductions relating to the
 16   calculation of 2% of sales sums. [Stetser Affidavit (pg 1)].
 17
                    26.    Debtor has tendered annually to Landlord an IRS Form 1099 during
 18
      the term of the Lease. [Stetser Affidavit (pg 1)]
 19
                    DATED this 1st day of June, 2021.
 20
 21                                              CARMICHAEL & POWELL, P.C.

 22                                              By___/s/ Donald W. Powell_______________
                                                   Donald W. Powell
 23                                                6225 North 24th Street, Suite 125
                                                   Phoenix, Arizona 85016
 24                                                Attorneys for Debtor
 25
 26
 27
 28

                                                    4
Case 2:21-ap-00023-MCW       Doc 20 Filed 06/01/21 Entered 06/01/21 23:27:43      Desc
                             Main Document    Page 4 of 5
  1   COPY of the foregoing sent electronically this
      1st day of June, 2021, to:
  2
  3
      Brian M. Mueller
  4   Sherman & Howard, L.L.C.
      7033 E. Greenway Parkway, Suite 250
  5   Scottsdale, Arizona 85254
      Attorneys for TEMPE RESTAURANT PARTNERS LC
  6
      bmueller@shermanhoward.com
  7
  8   Edward K. Bernatavicius
      United States Trustee
  9
      230 North First Avenue, Suite 204
 10   Phoenix, Arizona 85003
      Edward.K.Bernatavicius@usdoj.gov
 11
 12
 13   ____/s/ Donald W. Powell________

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  5
Case 2:21-ap-00023-MCW     Doc 20 Filed 06/01/21 Entered 06/01/21 23:27:43   Desc
                           Main Document    Page 5 of 5
